DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/14/21 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C 103 rejection of claim 1 and similar claims 9 and 17 with references Santos, Martin-Donas and Venkataramani, Applicant argues that there is no teaching or suggestion to substitute the SDR cost function of Venkataramani for the MSE loss function of Martin-Donas and that the combination of cited references fails to disclose the optimization of an overall loss function based on a PESQ loss function that minimizes metric mismatch (Amendment, pg. 6, fifth para. – pg. 8, fourth para.).
             Examiner respectfully disagrees. Martin-Donas discloses determining a MSE loss function based on the denoised output signal as well as optimizing an overall loss function based on the MSE loss function (pg. 1681, sec. II). Martin-Donas further discloses determining a perceptual evaluation of speech quality (PESQ) loss function based on the denoised output signal, wherein the PESQ loss function approximates symmetric and asymmetric disturbance of PESQ, and PESQ optimized with the PESQ loss function (pg. 1681, sec. II). Martin-Donas does not explicitly disclose the use of a SDR loss function as required by the claim language. Venkataramani discloses the use of a SDR loss function, where both the MSE loss function and the SDR loss function has minimized metric mismatch” and “wherein an SDR optimized with the SDR loss function has minimized spectra mismatch, describing the qualities of the optimized PESQ and SDR (i.e. minimized metric/spectra mismatch) correspond to non-functional descriptive material as the descriptions are not functionally involved in the steps recited, and as such, does not distinguish the claims from the prior art that teaches the optimizing steps.
Applicant’s arguments with respect to claims 1 and 9 and references Santos, Martin-Donas and Venkataramani not disclosing “an SDR loss function that uses an SI SDR metric and minimizes spectra mismatch” (Amendment, pg. 6, fifth para. – pg. 8, fourth para.) have been considered but are moot in light of new grounds of rejection with reference Le Roux as provided in the rejection below.
Regarding dependent claims 2-8, 10-16 and 18-20, Applicant argues that the claims are allowable based on their dependency from claims 1, 9 and 17 and for the arguments provided above for claims 1, 9 and 17 (Amendment, pg. 7, fifth para. – pg. 8). Examiner respectfully disagrees as provided above for claims 1, 9 and 17 absent any argument as to why the cited portions of the references fail to disclose limitations recited in the dependent claims 2-8, 10-16 and 18-20.

Response to Amendment
The prior objection to claims 12-15 is hereby withdrawn in light of amendments to the claims.

Claim Objections
Claims 17 is objected to because of the following informalities: “wherein PESQ optimized with the PEQ loss…” should be “wherein PESQ optimized with the PESQ loss…”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.         Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Santos et al US PGPUB 2019/0132687 A1 (“Santos”) in view of Martin-Donas et al “A Deep Learning Loss Function Based on the Perceptual Evaluation of the Speech           
        Per Claim 1, Santos discloses a method for training a neural network, comprising: 
             receiving a noisy signal (a noisy signal 310 and a desired signal 315 are input into the system…, para. [0028]); 
             generating a denoised output signal (para. [0033]); 
            Santos does not explicitly disclose determining a signal distortion ratio (SDR) loss function based on the denoised output signal or determining a perceptual evaluation of speech quality (PESQ) loss function based on the denoised output signal, wherein the PESQ loss function approximates symmetric and asymmetric disturbance of PESQ, and wherein PESQ optimized with the PESQ loss function has minimized metric mismatch or optimizing an overall loss function based on the PESQ loss function and the SDR loss function
             However, these features are suggested by Martin-Donas that teaches:
             determining a MSE loss function based on the denoised output signal (pg. 1681, sec. II, MSE loss function as alternative loss function to signal distortion ratio (SDR) loss function);
            determining a perceptual evaluation of speech quality (PESQ) loss function based on the denoised output signal, wherein the PESQ loss function approximates symmetric and asymmetric disturbance of PESQ, and wherein PESQ is optimized with the PESQ loss function (by incorporating two disturbance terms inspired by the PESQ algorithm: a symmetrical and an asymmetrical disturbance…The previous equation can be seen as a multiobjective optimization function where not only the MSE error must be PESQ as optimized with PESQ loss function incorporating symmetrical and asymmetrical disturbance); and 
            optimizing an overall loss function based on the PESQ loss function and the MSE loss function (by incorporating two disturbance terms inspired by the PESQ algorithm: a symmetrical and an asymmetrical disturbance…The previous equation can be seen as a multiobjective optimization function where not only the MSE error must be minimized but also, at the same time, two PESQ-based disturbance terms…, pg. 1681, sec. II, equation 2, MSE loss function as alternative loss function, PESQ as optimized with PESQ loss function incorporating symmetrical and asymmetrical disturbance, equation 2 as showing joint optimization of MSE loss function and PESQ (symmetrical and asymmetrical disturbance) loss function);
            Santos in view of Martin-Donas does not explicitly disclose the use of a signal distortion ratio (SDR) loss function or wherein the SDR loss function uses a scale invariant (SI) SDR metric, and wherein an SDR optimized with the SDR loss function has minimized spectra mismatch
            However these features are suggested by Le Roux teaching: 
            signal distortion ratio (SDR) loss function and wherein the SDR loss function uses a scale invariant (SI) SDR metric, and wherein SDR is optimized with the SDR loss function (Abstract; sec. 1; sec. 3.1, SDR as optimized/minimized with SI-SDR loss function) 
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Martin-Donas with the method of 
         Although Santos in view of Martin-Donas and Le Roux does not explicitly disclose wherein PESQ optimized with the PESQ loss function has minimized metric mismatch or wherein an SDR optimized with the SDR loss function has minimized spectra mismatch, describing the qualities of the optimized PESQ and SDR (i.e. minimized metric/spectra mismatch) correspond to non-functional descriptive material as the descriptions are not functionally involved in the steps recited, and as such, does not distinguish the claims from the prior art that teaches the optimizing steps. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983)).
          Per Claim 2, Santos in view of Martin-Donas and Le Roux discloses the method of claim 1, 
              Martin-Donas discloses wherein the PESQ loss function is further determined based on the noisy signal (pg. 1682, sec. C). 
         Per Claim 3, Santos in view of Martin-Donas and Le Roux discloses the method of claim 2, 

         Per Claim 4, Santos in view of Martin-Donas and Le Roux discloses the method of claim 2, 
             Martin-Donas discloses wherein determining the PESQ loss function further comprises applying a Bark spectrum frequency of the noisy signal and the denoised output signal (pg. 1682, sec. C).
         Per Claim 5, Santos in view of Martin-Donas and Le Roux discloses the method of claim 4, 
           Martin-Donas discloses wherein determining the PESQ loss function further comprises performing time-frequency equalization on the applied Bark spectrum frequency of the noisy signal and the denoised output signal (pg. 1682, sec. C). 
        Per Claim 6, Santos in view of Martin-Donas and Le Roux discloses the method of claim 2,
            Martin-Donas discloses wherein determining the PESQ loss function further comprises performing loudness mapping (pg. 1681, sec. A)
        Per Claim 7, Santos in view of Martin-Donas and Le Roux discloses the method of claim 2, 
             Martin-Donas discloses wherein determining the PESQ loss function further comprises performing disturbance processing (pg. 1681, sec. A). 
        Per Claim 8, Santos in view of Martin-Donas and Le Roux discloses the method of claim 1, 

            Le Roux discloses the use of a SDR loss function (Abstract; sec. 1; sec. 3.1)
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to substitute the SDR loss function described in Le Roux with the MSE loss function of Martin-Donas in arriving at “wherein the overall loss function is optimized as a sum of the MSE loss function and the PESQ loss function multiplied by a hyperparameter” as a matter of design choice, and because such combination/substitution would have resulted in the predictable result of minimizing (SI) SDR in speech source denoising/separation (Le Roux, sec. 1; sec. 3.1; sec. 4), and further as a matter of design choice.
       Per Claim 9, Santos discloses a system for training a neural network, comprising: 
            a memory (para. [0025]); and 
            a processor configured to: receive a noisy signal (para. [0025]; a noisy signal 310 and a desired signal 315 are input into the system…, para. [0028]);
            generate a denoised output signal (para. [0033]);
            Santos does not explicitly disclose determine a signal distortion ratio (SDR) loss function based on the denoised output signal, determine a perceptual evaluation of speech quality (PESQ) loss function based on the denoised output signal, wherein the PESQ loss function approximates symmetric and asymmetric disturbance of PESQ, and wherein PESQ optimized with the PESQ loss function has minimized metric mismatch 
             However, these features are suggested by Martin-Donas that teaches:
             determine a MSE loss function based on the denoised output signal (pg. 1681, sec. II, MSE loss function as alternative loss function to signal distortion ratio (SDR) loss function);
            determine a perceptual evaluation of speech quality (PESQ) loss function based on the denoised output signal, wherein the PESQ loss function approximates symmetric and asymmetric disturbance of PESQ, and wherein PESQ is optimized with the PESQ loss function (by incorporating two disturbance terms inspired by the PESQ algorithm: a symmetrical and an asymmetrical disturbance…The previous equation can be seen as a multiobjective optimization function where not only the MSE error must be minimized but also, at the same time, two PESQ-based disturbance terms…, pg. 1681, sec. II, PESQ as optimized with PESQ loss function incorporating symmetrical and an asymmetrical disturbance); and 
            optimize an overall loss function based on the PESQ loss function and the MSE loss function (by incorporating two disturbance terms inspired by the PESQ algorithm: a symmetrical and an asymmetrical disturbance…The previous equation can be seen as a multiobjective optimization function where not only the MSE error must be minimized but also, at the same time, two PESQ-based disturbance terms…, pg. 1681, sec. II, equation 2, MSE loss function as alternative loss function, PESQ as optimized with PESQ loss function incorporating symmetrical and asymmetrical disturbance, equation 2 as showing joint optimization of MSE loss function and PESQ (symmetrical and asymmetrical disturbance) loss function);
            Santos in view of Martin-Donas does not explicitly disclose the use of a signal distortion ratio (SDR) loss function or wherein the SDR loss function uses a scale invariant (SI) SDR metric, and wherein an SDR optimized with the SDR loss function has minimized spectra mismatch
            However these features are suggested by Le Roux teaching: 
            signal distortion ratio (SDR) loss function and wherein the SDR loss function uses a scale invariant (SI) SDR metric, and wherein SDR is optimized with the SDR loss function (Abstract; sec. 1; sec. 3.1, SDR as optimized/minimized with SI-SDR loss function) 
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Martin-Donas with the system of Santos as to combine the teachings of Le Roux with the system of Santos and Martin-Donas including substituting the SDR loss function described in Le Roux with the MSE loss function of Martin-Donas, because such combination/substitution would have resulted in providing significant improvement in the performance of deep learning systems (Martin-Donas, sec. IV) and the predictable result of minimizing (SI) SDR in speech source denoising/separation (Le Roux, sec. 1; sec. 3.1; sec. 4), and further as a matter of design choice
         Although Santos in view of Martin-Donas and Le Roux does not explicitly disclose wherein PESQ optimized with the PESQ loss function has minimized metric mismatch or wherein an SDR optimized with the SDR loss function has minimized spectra mismatch, describing the qualities of the optimized PESQ and SDR (i.e. minimized metric/spectra mismatch) corresponds to non-functional descriptive material as the descriptions are not functionally involved in the steps recited, and as such, does not distinguish the claims from the prior art that teaches the optimizing steps. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983)).
        Per Claim 10, Santos in view of Martin-Donas and Le Roux discloses the system of claim 9, 
              Martin-Donas discloses wherein the PESQ loss function is further determined based on the noisy signal (pg. 1682, sec. C).
         Per Claim 11, Santos in view of Martin-Donas and Le Roux discloses the system of claim 10, and the processor (Santos, para. [0025])
             Martin-Donas discloses to determine the PESQ loss function by performing level alignment on the noisy signal and the denoised output signal (pg. 1682, sec. C).
         Per Claim 12, Santos in view of Martin-Donas and Le Roux discloses the system of claim 10, and the processor (Santos, para. [0025])
            Martin-Donas discloses to determine the PESQ loss function by applying a Bark spectrum frequency of the noisy signal and the denoised output signal (pg. 1682, sec. C).
        Per Claim 13, Santos in view of Martin-Donas and Le Roux discloses the system of claim 12, and the processor (Santos, para. [0025])

        Per Claim 14, Santos in view of Martin-Donas and Le Roux discloses the system of claim 10, and the processor (Santos, para. [0025])
             Martin-Donas discloses to determine the PESQ loss function by performing loudness mapping (pg. 1681, sec. A).
         Per Claim 15, Santos in view of Martin-Donas and Le Roux discloses the system of claim 10, and the processor (Santos, para. [0025])
              Martin-Donas discloses to determine the PESQ loss function by performing disturbance processing (pg. 1681, sec. A).
         Per Claim 16, Santos in view of Martin-Donas and Le Roux discloses the system of claim 9, 
            Martin-Donas discloses wherein the overall loss function is optimized as a sum of the MSE loss function and the PESQ loss function multiplied by a hyperparameter (pg. 1681; equation 2)
            Le Roux discloses the use of a SDR loss function (Abstract; sec. 1; sec. 3.1)
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to substitute the SDR loss function described in Le Roux with the MSE loss function of Martin-Donas in arriving at “wherein the overall loss function is optimized as a sum of the MSE loss function and the PESQ loss function multiplied by a hyperparameter” as a matter of design choice, and because such combination/substitution would have resulted in the predictable result of minimizing (SI) .

2.         Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Santos in view of Martin-Donas
        Per Claim 17, Santos discloses a method of training a neural network, comprising: 
           receiving a noisy signal (a noisy signal 310 and a desired signal 315 are input into the system…, para. [0028]); 
           generating a denoised output signal (para. [0033]); and
           Santos does not explicitly disclose determining a perceptual evaluation of speech quality (PESQ) loss function based on the denoised output signal, wherein the PESQ loss function approximates symmetric and asymmetric disturbance of PESQ, and wherein PESQ optimized with the PEQ loss function has minimized metric mismatch
          However, these features are suggested by Martin-Donas that teaches:
           determining a perceptual evaluation of speech quality (PESQ) loss function based on the denoised output signal, wherein the PESQ loss function approximates symmetric and asymmetric disturbance of PESQ, and wherein PESQ is optimized with the PESQ loss function (by incorporating two disturbance terms inspired by the PESQ algorithm: a symmetrical and an asymmetrical disturbance…The previous equation can be seen as a multiobjective optimization function where not only the MSE error must be minimized but also, at the same time, two PESQ-based disturbance terms…, pg. 1681, sec. II, PESQ as optimized with PESQ loss function incorporating symmetrical and an asymmetrical disturbance);

           Although Santos in view of Martin-Donas does not explicitly disclose wherein PESQ optimized with the PESQ loss function has minimized metric mismatch, describing the qualities of the optimized PESQ (i.e. minimized metric mismatch) corresponds to non-functional descriptive material as the descriptions are not functionally involved in the steps recited, and as such, does not distinguish the claims from the prior art that teaches the optimizing steps. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983)).
       Per Claim 18, Santos in view of Martin-Donas discloses the method of claim 17, 
              Martin-Donas discloses wherein the PESQ loss function is further determined based on the noisy signal (pg. 1682, sec. C).
       Per Claim 19, Santos in view of Martin-Donas discloses the method of claim 18, 
             Martin-Donas discloses wherein determining the PESQ loss function further comprises performing level alignment on the noisy signal and the denoised output signal (pg. 1682, sec. C).
         Per Claim 20, Santos in view of Martin-Donas discloses the method of claim 18, 
             Martin-Donas discloses wherein determining the PESQ loss function further comprises performing disturbance processing (pg. 1681, sec. A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Choi’s teaching of speech enhancement with a deep network (PTO 892, 4/14/21) as well as Wang and Wichern (instant PTO 892 form) and Kim (IDS, 6/25/19) describing SI SDR.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658